Citation Nr: 1303380	
Decision Date: 01/31/13    Archive Date: 02/05/13

DOCKET NO.  09-37 815	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for service-connected excision of a tumor on the left testis, currently rated 10 percent disabling. 

2.  Entitlement to total disability rating due to individual unemployability (TDIU).  


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel



INTRODUCTION

The Veteran had active service from July 1981 to July 1984. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of Department of Veterans Affairs Regional Office (RO) in St. Petersburg, Florida, which in part, denied a compensable rating for the excision of a tumor on the left testis. 

The Veteran testified before a Decision Review Officer at a local RO hearing in October 2009.  A transcript of the hearing is of record.  At the October 2009 hearing, held while the case was still pending at the RO, the Veteran withdrew his appeal as to the issue of entitlement to a temporary total evaluation for convalesce following surgery.  This issue is thus not on appeal.  See 38 C.F.R. § 20.204 (2010). 

The Veteran also testified at a Board hearing in February 2011.  A transcript of this hearing is of record.  At this hearing, he raised the issues of entitlement to service connection for erectile dysfunction, to include as secondary to the service-connected excision of a tumor on the left testis; and service connection for a psychiatric disorder, to include as secondary to erectile dysfunction.  He also stated that he wished to reopen a claim of entitlement to service connection for tinnitus.  As these issues have not yet been adjudicated by the Agency of Original Jurisdiction (AOJ), they are referred to the AOJ for the appropriate action. 

The Board remanded the claim in April 2011 for further development and consideration.  An August 2012 supplemental statement of the case granted an increased, 10 percent, rating for the excision of a tumor on the left testis.  The Veteran continues to appeal for a higher rating for this disability.  See AB v. Brown, 6 Vet. App. 35 (1993).

The Veteran has raised a claim for entitlement to TDIU and his increased rating claim includes this theory of entitlement.  See Rice v. Shinseki, 22 Vet. App. 447 (2009). 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board remanded the Veteran's claim to obtain an examination.  The Board noted that rating the residuals of an excision of a tumor on the left testis may require consideration of diagnostic codes other than Diagnostic Code 7529.  The Veteran could also be rated pursuant to Diagnostic Code 7819 for benign skin neoplasms which are rated under 38 C.F.R. § 4.118, Diagnostic Codes 7800-05 for scars.  Thus, the examiner was asked specifically note any scarring, along with findings as to the size of the scars, whether pain and tenderness are present, and whether there are any limitations caused by the scarring.  The examiner was to also indicate the impact this disability has on the Veteran's ability to secure or follow a substantially gainful occupation.  A VA examination was conducted in June 2011.  However, there was no comment on any scarring.  In addition, the examiner gave contradictory information regarding the Veteran's limitations due to pain and his ability to secure or follow a substantially gainful occupation.  Therefore, another examination is needed.  

Accordingly, the case is REMANDED for the following action:

1.  Issue a VCAA notice letter for the TDIU issue in accordance with 38 U.S.C.A. §§ 5102, 5103, and 5103A (West 2002 & Supp. 2012), 38 C.F.R. § 3.159 (2012), and applicable legal precedent.  Take all necessary action to develop and adjudicate such claim, as appropriate. 

2.  Notify the Veteran that he may submit lay statements from individuals from himself and from others who have first-hand knowledge of the nature, extent and severity of his genitourinary symptoms and the impact of the condition on his ability to work, to specifically include a description of his pain and whether he has any tender or painful scars.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

3.  Then schedule the Veteran for an appropriate VA examination to ascertain the nature and severity of his service-connected residuals of excision of a tumor on the left testis.  Prior to examining the Veteran, the examiner must review the entire claims file, including a complete copy of this remand.  All necessary diagnostic testing should be performed, and all clinical findings should be reported in detail.  The examiner should comment on the presence or absence of renal dysfunction, voiding dysfunction, urinary frequency, and/or obstructed voiding, as required by the above-noted worksheet.  Any scarring should be specifically noted, along with findings as to the size of the scars, whether pain and tenderness are present, and whether there are any limitations caused by the scarring.  The examiner should also indicate the impact this disability has on the Veteran's ability to secure or follow a substantially gainful occupation. 

The rationale for all opinions expressed should be provided.  In addition, please note that an examiner's report that he or she cannot provide an opinion without resort to speculation is inadequate unless the examiner provides a rationale for that statement.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  As such, if you are unable to offer an opinion, it is essential that you provide a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided or whether the inability to provide the opinion is based on the limits of medical knowledge. 

4.  Readjudicate the claim on appeal.  In doing so, the RO must specifically consider whether the Veteran's increased rating claim should be referred to the Under Secretary for Benefits or to the Director of the Compensation and Pension Service for extraschedular consideration under 38 C.F.R. § 3.321 (2012).  If any benefit sought on appeal is not granted, the RO should furnish a supplemental statement of the case and the Veteran should be provided an opportunity to respond in accordance with applicable statutes and regulations.  The case should be then returned to the Board for further appellate review, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

